Citation Nr: 0114158	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for microcytic anemia 
as secondary to the service-connected disability of duodenal 
ulcer, postoperative, subtotal gastrectomy.  

2.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer, postoperative, subtotal gastrectomy.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1951 
to July 1954.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for microcytic anemia and continued 
the 20 percent rating for duodenal ulcer, postoperative, 
subtotal gastrectomy.  

Appellate consideration of the issue of entitlement to a 
rating in excess of 20 percent for duodenal ulcer, 
postoperative, subtotal gastrectomy will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  


FINDING OF FACT

In July 1999, a VA hospital examiner related the veteran's 
current anemia to recurrent ulcer disease with 
gastrointestinal bleed.  


CONCLUSION OF LAW

Microcytic anemia is proximately due to the veteran's 
service-connected duodenal ulcer, postoperative, subtotal 
gastrectomy.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The service connection claim may be decided on the merits 
because the VA fulfilled its duty to assist the veteran in 
the development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the RO obtained the available 
service medical records and medical records from the 
identified health care providers.  The veteran received a VA 
examination, filed lay statements with the RO, and declined 
the opportunity for a hearing.  The December 1999 rating 
decision and May 2000 statement of the case informed the 
veteran of the evidence needed to substantiate his claim.  
The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  To establish service 
connection on a secondary basis, the veteran must present 
medical evidence that current microcytic anemia is 
proximately due to or the result of duodenal ulcer, 
postoperative, subtotal gastrectomy.  If service connection 
is established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2000).  

Certainly, the medical evidence indicates that the veteran 
currently has microcytic anemia.  A valid claim requires 
proof of a present disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  During a July 1999 VA hospitalization, the diagnoses 
included microcytic anemia, and the veteran received ferrous 
sulfate for recovery from iron deficiency anemia.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection on a secondary basis.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Against service connection, a November 1999 VA examiner 
stated that the veteran had an anemia of chronic disease, 
which cause was not clearly shown, and the examiner was 
unable to link the veteran's anemia directly to his service-
connected peptic ulcer disease or gastrectomy.  In support of 
service connection, a July 1999 VA examiner monitored the 
veteran during four days of hospitalization and noted iron 
deficiency anemia.  The VA hospital examiner opined that 
recurrent peptic ulcer disease with gastrointestinal bleed or 
nonservice-connected recurrent colon cancer had caused the 
veteran's current iron deficient anemia.  Significantly, 
after the July 1999 colonoscopy, the same hospital examiner 
ruled out the presence of a cancerous mass in the colon.  
Accordingly, the evidence reflects that it is at least as 
likely as not that the veteran's peptic ulcer disease is the 
cause of his anemia.  Thus, the veteran has established 
entitlement to service connection on a secondary basis 
because the evidence is at least in equipoise.  


ORDER

Entitlement to service connection for microcytic anemia is 
granted.  



REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Because the effect of the veteran's duodenal ulcer, 
postoperative, subtotal gastrectomy upon his employability is 
key to the analysis of entitlement to an increased rating, 
this case must also be remanded to obtain the veteran's 
employment history, additional VA medical records, and a VA 
examination.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The VA has a duty to assist the veteran in obtaining 
employment records to confirm his work status.  At the 
November 1999 VA examination, the veteran reported working 
only part-time since June 1998.  Although the veteran has 
hinted at a sparse job history in recent years, it is unclear 
how much he has worked or earned since June 1998.  Under 38 
C.F.R. § 4.16(a) (2000), marginal employment shall not be 
considered substantially gainful employment.  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  Id.  The Secretary shall make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  Nothing 
precludes the Secretary from providing such other assistance 
under subsection (a) to a claimant in substantiating a claim 
as the Secretary considers appropriate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).   

The VA has a duty to assist the veteran in obtaining 
additional VA medical records because his July 1999 statement 
indicates ongoing treatment at the Dallas VA Medical Center.  
Although the RO obtained the July 1999 VA hospital report and 
November 1999 VA examination report, the record does not show 
that the veteran's full VA medical records since 1997 were 
obtained or confirmed as unavailable.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  A VA examination is necessary to 
determine the current level of occupational impairment due to 
the veteran's duodenal ulcer, postoperative, subtotal 
gastrectomy.  If a diagnosis is not supported by the finding 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).  The Board may not rely on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238, 244 (1995).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1997; he should also be requested to 
submit his W-2 forms since 1997.  After 
securing any necessary authorizations or 
releases, the RO should request and 
associate with the claims file the 
veteran's employment records since 1997 
from the veteran's employer(s).  Failures 
to respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for duodenal ulcer, 
postoperative, subtotal gastrectomy since 
1997.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including VA medical records 
since 1997, which have not been 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his duodenal ulcer, 
postoperative, subtotal gastrectomy.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  Any undeliverable notice of 
scheduled examination returned in the 
mail should be associated with the claims 
folder.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1997.  The examiner should then offer a 
medical opinion as to the veteran's level 
of functioning and the degree of 
impairment of the veteran to perform 
substantially gainful employment due to 
his duodenal ulcer, postoperative, 
subtotal gastrectomy.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination reports and medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 20 percent for 
duodenal ulcer, postoperative, subtotal 
gastrectomy based on the entire evidence 
of record.  If applicable, the RO should 
make a determination as to whether the 
veteran is engaged in marginal 
employment.  All pertinent law, Court 
decisions, and regulations, including 
38 C.F.R. § 4.114, Diagnostic Codes 7305 
and 7308 (2000), should be considered.  
If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case 
(SSOC), which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
SSOC should also address the criteria for 
evaluation of the veteran's service-
connected disability.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

 

